United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0451
Issued: February 21, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On December 29, 2017 appellant filed for review of a September 1, 2017 merit decision
and a December 7, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 The appeal was docketed as No. 18-0451.
This case has previously been before the Board. On August 1, 2013 appellant, then a 55year-old mail handler, filed an occupational disease claim (Form CA-2) alleging that he developed
bicipital tenosynovitis as a result of loading his mail truck. OWCP accepted the claim for bilateral
bicipital tenosynovitis and right complete rotator cuff rupture. Appellant sought treatment with
Dr. R. Sean Churchill, a Board-certified orthopedic surgeon, and underwent right shoulder rotator
cuff repair on April 16, 2015.
On December 15, 2015 appellant filed a claim for a schedule award (Form CA-7).
In a January 1, 2016 report, Dr. Churchill stated that appellant had reached maximum
medical improvement (MMI) on December 14, 2015. He reported that eight months prior
appellant had a diagnostic arthroscopy of his right shoulder with acromioplasty and one centimeter
1
Appellant also filed a timely request for oral argument in this case. By order dated April 20, 2018, the Board
exercised its discretion and denied appellant’s request for oral argument as oral argument would further delay issuance
of a Board decision and not serve a useful purpose. Order Denying Request for Oral Argument, Docket No. 18-0451
(issued April 20, 2018).

supraspinatus rotator cuff repair. Dr. Churchill reported his examination findings which he
explained revealed loss of motion, continued discomfort, and loss of maximal power and
endurance. He opined that appellant sustained 15 percent permanent impairment of the right upper
extremity. Dr. Churchill explained that five percent was due to loss of motion, five percent for
continued discomfort, and five percent for loss of maximal power and endurance.
On April 8, 2016 Dr. Nelson Saldua, a Board-certified orthopedic surgeon serving as an
OWCP district medical adviser (DMA), reviewed Dr. Churchill’s report and determined that
appellant had reached MMI on December 14, 2015. Utilizing the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),2 he
provided a diagnosis of a rotator cuff injury, partial thickness class 1 diagnosis, noting that review
of the operative note showed this was a partial thickness tear.3 Dr. Saldua noted that per the most
recent notes, appellant had a “residual loss,” which has a midrange default of three percent upper
extremity impairment. He assigned a grade modifier of 1 for functional history due to ongoing
discomfort and a grade modifier of 1 for physical examination due to loss of range of motion
(ROM), continued discomfort, and loss of power/endurance. Dr. Saldua reported that a clinical
studies grade modifier was not applicable. The DMA utilized the net adjustment formula and
determined that class 1 grade C yielded a three percent upper extremity permanent impairment.
Dr. Saldua noted that Dr. Churchill’s examination was significant for forward flexion of
140, external rotation of 40, and internal rotation to L5, as well as abduction strength of 4+/5. He
explained that it did not appear that the physician utilized the A.M.A., Guides to rate permanent
impairment.
By decision dated June 22, 2016, OWCP granted appellant a schedule award claim for
three percent permanent impairment of the right upper extremity. The date of MMI was noted as
February 14, 2015. The award covered a period of 9.36 weeks from December 14, 2015 through
February 17, 2016.
On December 29, 2017 appellant appealed to the Board.
By decision dated March 1, 2017, the Board set aside OWCP’s June 22, 2016 schedule
award decision and remanded the case for further development.4 The Board found that OWCP
had inconsistently applied Chapter 15 of the sixth edition of the A.M.A., Guides when granting
schedule awards for upper extremity claims and that no consistent interpretation had been followed
regarding the proper use of the diagnosis-based impairment (DBI) or the ROM methodology when
assessing the extent of permanent impairment for schedule award purposes.5 The Board noted that
following OWCP’s development of a consistent method for calculating permanent impairment for
upper extremities, and such other development as may be deemed necessary, OWCP would issue
a de novo decision on appellant’s claim for an upper extremity schedule award.

2

A.M.A., Guides (2009).

3

Id.

4

Docket No. 16-1530 (issued March 1, 2017).

5

T.H., Docket No. 14-0943 (issued November 25, 2016).

2

On remand, by letter dated June 13, 2017, OWCP requested Dr. Churchill provide an
updated opinion about appellant’s work-related condition and resulting permanent impairment.
By decision dated September 1, 2017, OWCP found that appellant was not entitled to more
than three percent permanent impairment of the right upper extremity for which he previously
received a schedule award.
In a medical report submitted on September 5, 2017, Dr. Churchill responded to OWCP’s
development letter and reiterated his findings that appellant sustained 15 percent permanent
impairment of the right upper extremity.
On October 27, 2017 appellant requested review of the written record before an OWCP
hearing representative.
By decision dated December 7, 2017, an OWCP hearing representative denied appellant’s
request for a review of the written record finding that his request was not made within 30 days of
the September 1, 2017 OWCP decision. The hearing representative further determined that the
issue in the case could equally well be addressed by requesting reconsideration from OWCP and
submitting evidence not previously considered which established that he sustained a greater
percentage of permanent impairment than previously awarded.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision. On prior appeal, the Board remanded the case for OWCP to reevaluate the extent of
appellant’s permanent impairment of his right upper extremity after it determined a consistent
method for rating upper extremity impairments under the A.M.A., Guides. Following the Board’s
remand, OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments.6 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A.,] Guides allow for the use of both the DBI and ROM methods to calculate
an impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”7 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA

6

FECA Bulletin No. 17-06. This Bulletin was effective for all decisions issued by OWCP on and after May 8, 2017.

7

A.M.A., Guides 477.

3

should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the [claims examiner].”8
Because Dr. Churchill provided a rating based upon appellant’s loss of ROM which was
allowed under Table 15-5 of the A.M.A., Guides, the DMA should have independently calculated
appellant’s impairment using both the ROM and DBI methods and identified the higher rating for
the claims examiner.9 However, OWCP failed to properly develop the medical evidence by
requesting the DMA to provide an impairment rating in accordance with the new guidance in
FECA Bulletin No. 17-06 for consistently rating upper extremity impairments.10
This case will therefore be remanded for further development consistent with OWCP
procedures found in FECA Bulletin No. 17-06.
Following this and any other development deemed necessary, OWCP shall issue a de novo
decision.11
IT IS HEREBY ORDERED THAT the December 7 and September 1, 2017 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for further
development consistent with this order.

8

D.F., Docket No. 17-1474 (issued January 26, 2018).

9

If the medical evidence of record is insufficient for the DMA to render a rating using the ROM methodology, the
DMA should have advised as to the medical evidence necessary to complete the rating. See A.M.A., Guides 403,
Table 15-5.
10

C.J., Docket No. 17-1570 (issued February 9, 2018).

11

Given the disposition of the schedule award issue, the nonmerit issue is moot.

4

Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

